DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
 
Response to Arguments
Applicant’s arguments regarding the 102 rejection have been considered but are moot because the newly amended rejection does not rely on the specific features and structures applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, applicant argued that the previous citations for the drive coupling pin and the actuator and input sockets did not meet the claim limitations as amended.  In response, the Examiner has altered the rejection, noting that, by replacing the cited drive coupler pin 2220 with the retainer latch (including retention lug 2132), all of the claim limitations would be met. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boudreaux, (US 2014/0305988).

Regarding claim 2, Boudreaux discloses: A method for bailing out a robotic surgical attachment (Fig. 54, End Effector 2000) attached to a surgical robot (Fig. 1, motor driven surgical instrument 10), the method comprising the steps of: 

decoupling (As seen in Fig. 1, the end effectors can be removed from the motor driven instruments 10.  This requires the activation of retainer latch 2130, which uses retention lug 2132 to releasably engage the housing 12) an actuator (Fig. 1, rotary drive systems 20, 40) of the surgical robot with an input socket (Fig. 33, female socket adapters 57) of the robotic surgical attachment; 

detaching (As seen in Fig. 1, the end effectors can be removed from the motor driven instruments 10, which both decouples the drive output as well as detaches the attachment from the robot) the robotic surgical attachment from the surgical robot (Fig. 1, motor driven surgical instrument 10); and 

actuating a closure bailout (Fig. 57, drive disengagement assembly 2200) of the robotic surgical attachment in a first direction to open jaws of an end effector of the robotic surgical attachment and a second direction to close jaws of the end effector (see Paragraph’s [0251-0254] for a clear description of the drive disengagement assembly 2200) of the robotic surgical attachment after the actuator of the surgical robot is decoupled from the input socket of the robotic surgical attachment (as discussed in paragraph [0181], the use of a surgical robot in place of the handle is disclosed and discussed in the specification, while paragraphs [0251-0254] discuss the decoupling of the actuator from the input socket ),

wherein a closure system (Fig. 39, Closure System 2070) of the robotic surgical attachment is operable independently of the closure bailout, and wherein the closure system is configured to open and close the jaws of the end effector (paragraphs [0231-0253] provide explicit detail regarding this function), and wherein, said decoupling step comprises pulling (when actuated, the retention latch 2130 pulls the lug out of the corresponding slot in retainer cavity 15) a pin (Fig. 1, retainer latch including retention lug 2132) (the Examiner notes that the Examiner’s citation of the retention lug 2132 of Boudreaux is in accordance with the definition of the term “pin” found in Merriam-Webster (https://www.merriam-webster.com/dictionary/pin), “a piece of solid material used especially for fastening things together” as seen in the following screen shot taken from the website - 

    PNG
    media_image1.png
    319
    895
    media_image1.png
    Greyscale

to decouple the actuator of the surgical robot and the input socket (Fig. 33, female socket adapters 57) of the surgical attachment (Paragraph [0231] describes the use of the lug – “To retain the end effector 2000 in coupled operable engagement with the surgical instrument 10, the end effector 2000 includes a retainer latch 2130 that is attached to the end effector housing 2010 and is configured to releasably engage a portion of the instrument housing 12. The retainer latch 2130 may include a retention lug 2132 that may releasable engage a retainer cavity 15 formed in the housing 12. See FIG. 1.).

Regarding claim 3, Boudreaux further discloses: said decoupling step can occur before or after said detaching step (Paragraph [0253] discloses that the disengagement pin can be utilized at any time – “… to quickly decouple the distal drive train portion 2202 from the proximal drive train portion 2204 at any time during use of the end effector 2000''”).

Regarding claim 4, Boudreaux further discloses: actuating a firing bailout (Fig. 1, saddle shaped slide 2162) to retract a firing member (Fig. 39, retention pin 2180) of the robotic surgical attachment (Fig. 39, End Effector 2000).

Regarding claim 5, Boudreaux further discloses: actuating an additional bailout (Fig. 1, saddle shaped slide 2162) to selectively open and close the jaws of the end effector of the robotic surgical attachment.

Regarding claim 6, Boudreaux further discloses: actuating the additional bailout (Fig. 1, saddle shaped slide 2162) can occur before or after said decoupling step (this slide is usable at any time).

Regarding claim 7, Boudreaux further discloses: the additional bailout (Fig. 1, saddle shaped slide 2162) is configured to translate a spine member (Fig. 39, pin actuation mechanism 2160) of the robotic surgical attachment relative to a closure tube (Fig. 39, closure beam assembly 2072) of the robotic surgical attachment, and wherein said closure bailout (Fig. 57, drive disengagement assembly 2200) is configured to translate the closure tube relative to the spine member.

Regarding claim 13, Boudreaux further discloses: the input socket (Fig. 33, female socket adapters 57) of the robotic surgical attachment (Fig. 54, End Effector 2000) is operably responsive to an actuation ([0182], “two rotary drive systems 20, 40 therein that are configured to generate and apply various control motions to corresponding drive shaft portions of a particular end effector coupled thereto. The first rotary drive system 20 may, for example, be employed to apply "closure" motions to a corresponding closure drive shaft arrangement that is operably supported in an end effector and the second rotary drive system 40 may be employed to apply "firing" motions to a corresponding firing drive shaft arrangement in the end effector that is coupled thereto”) of the actuator (Fig. 1, rotary drive systems 20, 40) of the surgical robot (Fig. 1, motor driven surgical instrument 10) prior to said decoupling step (prior to decoupling, the attachment, end effector 2000, and the surgical robot, motor driven instrument 10, are connected in their normal mode.  As such, they are able to perform all of the normal functions that they were designed to perform).	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731